Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/17/2021.  These drawings are acceptable.

Specification
The changes to specification were received on 12/17/2021.  These changes are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,576,331 to Ryan in view of US Patent Publication 2018/0215505 to Hawley, US Patent 6,705,237 to Moore, and European Patent EP 3,689,773 to Tanger. Ryan teaches a pallet comprising a top deck (20), a bottom deck (24), and a plurality of support blocks (26) coupled there between to form a gap. The top deck, the bottom deck, and the support blocks are made . 
Ryan does not expressly disclose the bottom deck is composed of a plurality of separate boards. Hawley teaches a pallet composed of a top deck (165) and bottom deck (125) separated by support blocks (180). The bottom deck is formed from individual boards (120). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Ryan by making the bottom deck from individual boards as taught by Hawley to allow for replacement of a damage component (deck board). 
Ryan in view of Hawley does not expressly disclose using different fiber material for different components. The examiner considers one of ordinary skill in the art would understand how to select a different fiber material (of the types listed in Ryan) for each component based on cost, strength, availability, etc. Therefore at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to use a bamboo fiber for lower components and a different fiber for the top deck as obvious to try and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07
Ryan in view of Hawley does not expressly disclose a plurality of metal strips in the plastic top deck. Moore teaches a pallet (87) with a upper plastic deck having a plurality of metal strips (88a) (Moore, Col 13, lines 57-61). The metal strips have perforated holes that are oriented perpendicular to the top surface as best seen in figure 24a. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the 
Ryan in view of Hawly and Moore discloses every element as claimed and discussed above except the support block having intersecting openings.
Tnager teaches a pallet comprising support blocks (16) that have a first pair of opposing sides have a through opening (28) that is orthogonal and intersecting with a second opening (30) that extends through a second pair of opposing sides. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Ryan in view of Hawly and Moore by adding openings to the sides of the support blocks as taught by Tanger to allow for connection of adjacent pallets. 

	

Claims 1-7, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,351,628 to Breezer in view of US Patent Publication 2011/0005435 to Renck, US Patent 6,705,237 to Moore, and European Patent EP 3,689,773 to Tanger. Breezer teaches a pallet (120) composed of a plastic top deck (122), a wood bottom deck (124), and a plurality of support blocks (36). The support blocks separate the decks to create a gap as best seen in figure 10. The bottom deck is formed of a pair of wooden end deck boards (166) having three wooden connector boards (164) there between.  The top deck is a molded monolithic plastic deck. 
Breezer does not expressly disclose the wooden boards are composed of bamboo strips. Renck teaches a pallet with made from laminated boards. The laminated boards can be made from parallel bamboo strips arranged side-by-side and the strips interwoven together at 
Breezer in view of Renck does not expressly disclose a plurality of metal strips in the plastic top deck. Moore teaches a pallet (87) with an upper plastic deck having a plurality of metal strips (88a) (Moore, Col 13, lines 57-61). The metal strips have perforated holes that are oriented perpendicular to the top surface as best seen in figure 24a.  At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the pallet of Breezer in view of Renck by adding metal strips with perforated holes as taught by Moore to provide more reinforcement/rigidity. 
Breezer in view of Renck and Moore discloses every element as claimed and discussed above except the support block having interesting openings.
Tanger teaches a pallet comprising support blocks (16) that have a first pair of opposing sides have a through opening (28) that is orthogonal and intersecting with a second opening (30) that extends through a second pair of opposing sides. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Breezer in view of Renck and Moore by adding openings to the sides of the support blocks as taught by Tanger to allow for connection of adjacent pallets. 



Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,351,628 to Breezer in view of US Patent Publication 2011/0005435 to Renck, US Patent 6,705,237 to Moore and European Patent EP 3,689,773 to Tanger as applied to claims 7 and 19 above, and further in view of US Patent 3,204,583 to Nicholson. Breezer in view of Renck, Moore, and Tanger discloses every element as claimed and discussed above except the end and connector boards having a mitered joint. Nicholson teaches a pallet with a bottom deck as best seen in figure 2. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the joint between connector and end bottom deck boards by making a mitered joint as taught by Nicholson as a functional equivalent joint for a bottom boards since it has been held that a simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement involves only routine skill in the art. See MPEP § 2143(B).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,351,628 to Breezer in view of US Patent Publication 2011/0005435 to Renck and US Patent 6,705,237 to Moore as applied to claims 14 above, and further in view of US Patent 9,776,762 to De Beer. Breezer in view of Renck and Moore discloses every element as claimed and discussed above except the support block having interesting openings and nails through the bottom boards. De Beer teaches a pallet having support blocks (50, 60, 70) with openings (72) that extend through the block as best seen in figure 1. The blocks also can be oriented so that the openings are intersecting from adjacent walls.  Nails (100) extend through the bottom boards into the support block as seen in figure 13. At the time the invention was filed it would . 

 

Response to Arguments
Applicant’s arguments filed 12/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J TROY/             Supervisory Patent Examiner, Art Unit 3637